The opinion of the court was delivered by
Garrison, J.
The first, second and third reasons are-shown, by the testimony taken, to be without foundation in fact. Furthermore, in so far as they are addressed to the proceedings preliminary to the public improvement in question,, they come too late. The prosecutor stood by until the work was completed. State v. Clark, 9 Vroom 102; Bowne v. Logan, 14 Id. 421.
*503If the object of this vgfit is to relieve the prosecutor of a burden imposed upon him by an assessment not involving the disturbance of the road as laid and constructed, the present case is singularly devoid of merit. Assuming all that the prosecutor urges to be true, neither he nor any one of the general public is called upon to pay any assessment whatsoever. The entire cost of the alteration is assessed against A. L. Haynes, who does not appeal therefrom. The objective point of these reasons is, therefore, not directed to the only matter upon which the prosecutor could now be heard, viz., the injurious effect of the assessment, but is addressed to-the legality of the road itself, a matter already disposed of upon the ground of laches.
But the assumption of the prosecutor cannot be accepted, or, rather, the proofs of the case do not warrant the conclusions he would have us draw. The surveyors legally exercised their judgment in regard to the subject matter committed to them. Their decision as to amounts will not here be reviewed. State v. Miller, 3 Zab. 383; State v. Hulick, 4 Vroom 307; Swanton v. Pierson, 8 Id. 363.
The writ of certiorari is dismissed, with costs.